OPINION
By FUNK, PJ.
The evidence shows that plaintiff relied entirely upon a “common law” marriage.
Counsel for defendant claim that the evidence fails to establish a common law marriage, and that even if it did establish such marriage, there was no evidence to warrant the granting of a divorce; in other words, the principal error relied upon is that the judgment of the court is manifestly against the weight of the evidence.
We have read the entire record in this case, and while there is a direct conflict in the evidence on.some of the material matters, we cannot say, merely from reading the record, that'the judgment of the court below is manifestly against the weight of the evidence. The trial court saw the witnesses on the stand, which this court does not have the opportunity of doing, and there is evidence which, if believed by the trial court, fully supports that court’s conclusions.
The only other error complained of by counsel for defendant is that the attitude of the trial court was such that defendant did not have a fair and impartial trial.
*274We find nothing in the record to indicate any such situation, or to sustain the argument of counsel for defendant in relation to this contention.
Finding no error prejudicial to defendant, the judgment is affirmed.
STEVENS and WASHBURN, JJ, concur in judgment.